Citation Nr: 1429975	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-20 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residual of burns.

2.  Entitlement to service connection for residual of burns.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & his mother


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran participated in Active Duty for Training from May 1975 to November 1975; served in the Indiana National Guard from January 1975 to September 1976; and served in the U.S. Army Reserve from September 1976 to March 1978.  He also served in the Navy from June 1974 to July 1974.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana which declined to reopen the Veteran's claim for service connection for residual of burns, and denied the Veteran's claim for service connection for PTSD.  

The Veteran testified at a video hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is included in the claims file. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files.

The issues of service connection for residual of burns and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision, dated in May 2007, the RO denied the Veteran's claim for service connection for residual of burns.  
2.  Assuming its credibility, the evidence associated with the claims file subsequent to the May 2007 decision is neither cumulative nor redundant, and by itself or in connection with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim of entitlement to service connection for residual of burns.  


CONCLUSIONS OF LAW

1.  The May 2007 decision that denied service connection for residual of burns is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).  

2.  New and material evidence having been presented, the claim for service connection residual of burns is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the claim for new and material evidence, the Board is reopening the service connection claim.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  

New and Material Evidence Claim-Residual of Burns

Although the RO has reopened the previously denied claim for service connection for residual of burns in the June 2010 Statement of the case, the Board is required to address this particular issue (e.g., the new and material claim) in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must determine whether new and material evidence was presented to reopen the claim in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273, 284 (1996).
For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In May 2007, the RO reopened the claim, but denied service connection for residual of burns, because there was no evidence in the service medical records showing treatment for burns during military service, and no evidence the condition was incurred in or aggravated by military service.  The Veteran did not appeal that determination; therefore, the decision became final.  Evidence of record included a lay statement from an L.G. who served with the Veteran at Fort Jackson who claims he witnessed the fire that burned the Veteran, as well as service treatment records from his time at Fort Jackson and his period of Reserve service.  

Since the May 2007 final decision, and in conjunction with his current claim to reopen, the Veteran testified at a Decision Review Officer hearing in December 2011.  The Veteran and his mother also testified before the undersigned judge at a video conference in February 2013.  He testified at his hearing that not only did the fire he contends occurred at Fort Jackson give him burns, but that it caused a barracks to burn down, and that he was almost court-marshalled for it.  His mother testified that in addition to talking to her son, she also received a phone call from the Red Cross notifying her that her son had been burned.  

The above evidence is new, as it came into existence after the issuance of the May decision and could not have been considered by prior decision makers.  Moreover, it is material as it addresses the possibility of verifying an in-service event or incurrence, which was one of the elements of service connection that was previously unsubstantiated.

New and material evidence having been received, reopening of the previously denied claim of service connection for residual of burns is warranted.  As will be discussed below, additional development is required prior to addressing the underlying merits of the claim.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for residual of burns is reopened.


	(CONTINUED ON NEXT PAGE)
REMAND

The Veteran essentially contends that he suffered burns during service, and was in a burn unit for nearly one month in an army hospital.  

As mentioned above, the Veteran participated in Active Duty for Training from May 1975 to November 1975 at Fort Jackson; served in the Indiana National Guard from January 1975 to May 1975 and then from November 1975 to September 1976; and served in the U.S. Army Reserve from September 1976 to March 1978.  

In April 2002, VA requested records from Moncrief Army Hospital, Fort Jackson for the period of May 15, 1975 to August 15, 1975; for records from Brooke Army Medical Center, Fort Sam Houston for the periods of July 2, 1975 to October 1975 and April 1 1975 to August 15, 1975.  VA also made a request for clinical records in January 2003 for Moncrief Army Hospital records from 1976, but no records were located.  In December 2012, VA issued a formal finding of unavailability of clinical records from Moncrief Army Hospital and Brooke Army Hospital based on the requests stated above.  

The Veteran has mostly contended that his burn occurred in 1975 or 1976 at Fort Jackson, however, he also stated he was treated for his burn in 1978 at Fort Sam. 

New requests for any outstanding hospital clinical records from Moncrief and Brooke should be made, as the Veteran was on duty at Fort Jackson from May 9, 1975 until November 2, 1975, but the record request was only made through August; and he was serving in the Army Reserve from September 9, 1976 until March 12, 1978, but requests were only made for hospital records through 1976.  Therefore, there were gaps in the requested time periods.

The Veteran also contends that due to the fire that allegedly caused his scars, his barracks burned down, that he had to move to another barracks, and that he was almost court-marshalled.  Personnel records from the Veteran's time at Fort Jackson should be obtained, as currently only his Reserve personnel records from 1976 onwards are associated with the claims file.   

Next, there may also be outstanding VA treatment records.  The Veteran also indicated in his February 2013 hearing that he has been seeing VA doctors for treatment related to PTSD.  Therefore, upon remand, VA should request these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159 (2013). 

If any of these requests yield results that indicate that the alleged fire occurred, the Veteran should be afforded examinations to determine the nature and etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Submit an appropriate request to the National Personnel Records Center (NPRC) or other appropriate facility for any outstanding service treatment and personnel records for the Veteran for all periods of active duty, national guard, and reserve service.  Specifically, request personnel records from active duty training at Fort Jackson from May 1975 to November 1975, as well as outstanding in-patient clinical records from Moncrief Army Hospital for the same time period, and in-patient and outpatient clinical records from Brooke Army Medical Center, Fort Sam Houston, from September 1976 to March 1978.  

Associate any responsive records with the Veteran's claims file.  If such records are not available, written certification of such is required, and the Veteran must be notified. 

2.  Obtain any outstanding relevant VA medical treatment records pertaining to the Veteran's alleged PTSD, as well as any recent outstanding treatment records, and associate them with the claims file.  

3.  If, and only if the request above yields results substantiating that the Veteran was in a fire during service, schedule the Veteran for an examination to determine the nature and etiology of his claimed residual of burns.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All findings must be reported in detail and all indicated testing must be accomplished.  

Specifically, the examiner must determine the following: whether it is at least as likely as not (a 50 percent or greater probability) that that the Veteran's residual of burns began in or is etiologically related to any incident of the Veteran's military service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  If, and only if the request above yields results substantiating that the Veteran was in a fire during service, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed PTSD.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.  All findings must be reported in detail and all indicated testing must be accomplished.  

Specifically, the examiner must determine the following:

(a)  Identify all psychiatric disorders that have existed at any time since the Veteran filed his claim of entitlement to service connection.  Specifically state whether the Veteran has a current diagnosis of PTSD. 

(b) If a diagnosis of PTSD is appropriate, the examiner should specify whether: 

(i) if each diagnostic criterion to support the diagnosis of PTSD has been satisfied; 

(ii) there is a link between the current symptomatology and the in-service stressor sufficient to produce PTSD.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


